  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PAUL BERESWILL                                       Civil Action No.: 1:20-cv-1481-LJL
                Plaintiff,
                                                     Document Electronically Filed
vs.
                                                               PROTECTIVE ORDER
DOUBLE G MEDIA, LLC

                Defendant.                                7/7/2020



       LEWIS J. LIMAN, United States District Judge:

       WHEREAS all of the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that

will be exchanged pursuant to and during the course of discovery in this case;

       WHEREAS, the Parties, through counsel, agree to the following terms;

       WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords only

extends to the limited information or items that are entitled, under the applicable legal

principles, to confidential treatment;

       WHEREAS, the Parties further acknowledge that this Protective Order does not create

entitlement to file confidential information under seal; and

       WHEREAS, in light of these acknowledgements, and based on the representations of

the Parties that discovery in this case will involve confidential documents or information the

public disclosure of which will cause harm to the producing person and/or third party to whom

a duty of confidentiality is owed, and to protect against injury caused by dissemination of

                                                1
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 2 of 10




confidential documents and information, this Court finds good cause for issuance of an

appropriately tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that any person subject to this Protective Order—including

without limitation the parties to this action, their representatives, agents, experts and

consultants, all third parties providing discovery in this action, and all other interested persons

with actual or constructive notice of this Protective Order—shall adhere to the following terms:

       1. Any person subject to this Protective Order who receives from any other person

subject to this Protective Order any “Discovery Material” (i.e., information of any kind

produced or disclosed pursuant to and in course of discovery in this action) that is designated as

“Confidential” pursuant to the terms of this Protective Order (hereinafter “Confidential

Discovery Material”) shall not disclose such Confidential Discovery Material to anyone else

except as expressly permitted hereunder.

       2. The person producing any given Discovery Material may designate as Confidential

only such portion of such material the public disclosure of which is either restricted by law or

will cause harm to the business, commercial, financial or personal interests of the producing

person and/or a third party to whom a duty of confidentiality is used and that consists of:

       (a) previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

guarantee payments, sales reports, and sale margins);

       (b) previously nondisclosed material relating to ownership or control of any non-public

company;

       (c) previously nondisclosed business plans, product development information, or

marketing plans;

                                                 2
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 3 of 10




       (d) any information of a personal or intimate nature regarding any individual; or

       (e) any other category of information hereinafter given confidential status by the Court.

       3. With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may

designate such portion as “Confidential” by: (a) stamping or otherwise clearly marking as

“Confidential” the protected portion in a manner that will not interfere with legibility or

audibility; and (b) producing for future public use another copy of said Discovery Material with

the confidential information redacted.

       4. With respect to deposition transcripts, a producing person or that person’s counsel

may designate such portion as Confidential either by (a) indicating on the record during the

deposition that a question calls for Confidential information, in which case the reporter will

bind the transcript of the designated testimony (consisting of question and answer) in a separate

volume and mark it as “Confidential Information Governed by Protective Order”; or (b)

notifying the reporter and all counsel of record, in writing, within 30 days after a deposition has

concluded, of the specific pages and lines of the transcript and/or the specific exhibits that are

to be designated Confidential, in which case all counsel receiving the transcript will be

responsible for marking the copies of the designated transcript or exhibit (as the case may be),

in their possession or under their control as directed by the producing person or that person’s

counsel by the reporter. During the 30-day period following the conclusion of a deposition, the

entire deposition transcript will be treated as if it had been designated Confidential.

       5. If at any time prior to the trial of this action, a producing person realizes that some

portion(s) of Discovery Material that she, he, or it had previously produced without limitation

should be designated as Confidential, she, he, or it may so designate by so apprising all prior

                                                 3
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 4 of 10




recipients of the Discovery Material in writing, and thereafter such designated portion(s) of the

Discovery Material will thereafter be deemed to be and treated as Confidential under the terms

of this Protective Order.

       6. No person subject to this Protective Order other than the producing person shall

disclose any of the Discovery Material designated by the producing person as Confidential to

any other person whomsoever, except to:

       (a) the Parties to this action, their insurers, and counsel to their insurers;

       (b) counsel retained specifically for this action, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

       (c) outside vendors or service providers (such as copy-service providers and document-

management consultants, graphic production services or other litigation support services) that

counsel hire and assign to this matter, including computer service personnel performing duties

in relation to a computerized litigation system;

       (d) any mediator or arbitrator that the Parties engage in this matter or that this Court

appoints, provided such person has first executed a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto;

       (e) as to any document, its author, its addressee, and any other person indicated on the

face of the document as having received a copy;

       (f) any witness who counsel for a Party in good faith believes may be called to testify at

trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;




                                                   4
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 5 of 10




       (g) any person retained by a Party to serve as an expert witness or otherwise provide

specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

       (h) stenographers engaged to transcribe depositions conducted in this action; and

       (g) this Court, including any appellate court, and the court reporters and support

personnel for the same.

       7. Prior to any disclosure of any Confidential Discovery Material to any person referred

to in subparagraphs 6(d), 6(f) or 6(g) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed

as an Exhibit hereto stating that that person has read this Protective Order and agrees to be

bound by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it in

escrow, and produce it to opposing counsel either prior to such person being permitted to testify

(at deposition or trial) or at the conclusion of the case, whichever comes first.

       8. Any Party who objects to any designation of confidentiality may at any time prior to

the trial of this action serve upon counsel for the designating person a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all Parties will address their dispute to this Court in accordance with Paragraph

1(B) of this Court’s Individual Practices in Civil Cases.

       9. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances) may at any time prior to the trial of this action serve

upon counsel for the receiving Party a written notice stating with particularity the grounds for

the request. If the Parties cannot reach agreement promptly, counsel for all Parties will address



                                                 5
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 6 of 10




their dispute to this Court in accordance with Paragraph 1(B) of this Court’s Individual

Practices in Civil Cases.

       10. A Party may be requested to produce Discovery Material that is subject to

contractual or other obligations of confidentiality owed to a third party. Within two business

days of receiving the request, the receiving Party subject to such obligation shall inform the

third party of the request and that the third party may seek a protective order or other relief

from this Court. If neither the third party nor the receiving Party seeks a protective order or

other relief from this Court within 21 days of that notice, the receiving Party shall produce the

information responsive to the discovery request but may affix the appropriate controlling

designation.

       11. Recipients of Confidential Discovery Material under this Protective Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

specifically (and by way of example and not limitations) may not use Confidential Discovery

Material for any business, commercial, or competitive purpose. Nothing contained in this

Protective Order, however, will affect or restrict the rights of any person with respect to its own

documents or information produced in this action. Nor does anything contained in this

Protective Order limit or restrict the rights of any person to use or disclose information or

material obtained independently from and not through or pursuant to the Federal Rules of Civil

Procedure.

       12. Nothing in this Protective Order will prevent any person subject to it from

producing any Confidential Discovery Material in its possession in response to a lawful

subpoena or other compulsory process, or if required to produce by law or by any government

agency having jurisdiction, provided, however, that such person receiving a request, will

                                                6
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 7 of 10




provide written notice to the producing person before disclosure and as soon as reasonably

possible, and, if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the producing person will have the right to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the producing

person deems it appropriate to do so.

       13. All persons seeking to file redacted documents or documents under seal with the

Court shall follow Rule 2(F) of this Court’s Individual Practices in Civil Cases. No person may

file with the Court redacted documents or documents under seal without first seeking leave to

file such papers. All persons producing Confidential Discovery Material are deemed to be on

notice that the Second Circuit puts limitations on the documents or information that may be

filed in redacted form or under seal and that the Court retains discretion not to afford

confidential treatment to any Confidential Discovery Material submitted to the Court or

presented in connection with any motion, application or proceeding that may result in an order

and/or decision by the Court unless it is able to make the specific findings required by law in

order to retain the confidential nature of such material. Notwithstanding its designation, there is

no presumption that Confidential Discovery Material will be filed with the Court under seal.

The Parties will use their best efforts to minimize such sealing.

       14. All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at

trial or supporting or refuting any motion for summary judgment, even if such material has

previously been sealed or designated as Confidential.

       15. Any Party filing a motion or any other papers with the Court under seal shall also

publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that

                                                7
  Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 8 of 10




redacts only the Confidential Discovery Material itself, and not text that in no material way

reveals the Confidential Discovery Material.

       16. Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

       17. Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the persons who receive such information and

are bound by this Protective Order in a manner that is secure and confidential. In the event that

the person receiving PII experiences a data breach, she, he, or it shall immediately notify the

producing person of the same and cooperate with the producing person to address and remedy

the breach. Nothing herein shall preclude the producing person from asserting legal claims or

constitute a waiver of legal rights or defenses in the event of litigation arising out of the

receiving person’s failure to appropriately protect PII from unauthorized disclosure.

       18. This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as “Confidential,” and

all copies thereof, shall be promptly returned to the producing person, or, upon permission of

the producing person, destroyed.

       19. All persons subject to this Protective Order acknowledge that willful violation of

this Protective Order could subject them to punishment for contempt of Court. This Court shall

retain jurisdiction over all persons subject to this Protective Order to the extent necessary to

enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.



                                                8
Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 9 of 10




    SO STIPULATED AND AGREED.
        /s/Richard Liebowitz
    ______________________________       _________________________
                                         ______________________________
    Richard P. Liebowitz, Esq.           Abigail J. Remore, Esq.
    11 Sunrise Plaza, Suite 305          Chiesa Shahinian & Giantomasi PC
    Valley Stream, New York 11580        11 Times Square, 31st Floor
    Tel: (516) 233-1660                  New York, NY 10036
    RL@LiebowitzLawFirm.com              Telephone: (973) 325-1500
    Attorneys for Plaintiff              Facsimile: (973) 325-1501
    Paul Bereswill                       Email: ajremore@csglaw.com
                                         Attorneys for Defendant
                                         Double G Media, LLC

                 7 2020
    Dated: July __,                                  7 2020
                                         Dated: July __,


    SO ORDERED

    Dated: __________            __________________________________
    New York, New York           LEWIS J. LIMAN
                                 United States District Judge




                                     9
 Case 1:20-cv-01481-LJL Document 12 Filed 07/07/20 Page 10 of 10




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


PAUL BERESWILL                                       Civil Action No.: 1:20-cv-1481-LJL
               Plaintiff,
                                                     Document Electronically Filed
vs.
                                                             NON-DISCLOSURE
DOUBLE G MEDIA, LLC                                            AGREEMENT
               Defendant.


       LEWIS J. LIMAN, United States District Judge:

       I, _____________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will either return all discovery information to the party or

attorney from whom I received it, or upon permission of the producing party, destroy such

discovery information. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment

for contempt of Court.



Dated: ______________                        _____________________________________




                                               10
